Citation Nr: 0009826	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-18 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Albuquerque, New Mexico, which denied a claim by the veteran 
seeking entitlement to service connection for a skin 
disorder.

An Appointment of Veterans Service Organization as Claimant's 
Representative, VA Form 21-22, indicates that the veteran 
appointed Disabled American Veterans (DAV) as her 
representative.  That form is dated in March 1999.  In an 
April 1999 telephone conversation with a VA employee, the 
veteran apparently indicated that she "needed to find 
someone to represent her."  In a May 1999 telephone 
conversation with a VA employee, she apparently requested 
that DAV be removed as her power of attorney.  On the other 
hand, a May 1999 letter from DAV indicated that she recently 
contacted them to represent her.  The claims file contains a 
March 2000 informal brief presentation from the DAV, as well 
as a March 2000 Statement of Accredited Representative in 
Appealed Case, VA Form 646, from them.  The appellant has 
vacillated on whether she wants DAV to represent her, but 
there is a valid designation of record.  See 38 C.F.R. 
§ 20.604(a) (1999).  Furthermore, there has been no 
revocation of this designation in writing.  See 38 C.F.R. 
§ 20.607 (1999).  Accordingly, DAV is recognized as her 
representative.  

The veteran was scheduled for a Travel Board hearing in 
August 1996, but a private attorney, then representing her, 
requested a postponement.  That hearing was then rescheduled 
for October 1997, at which time the veteran again requested 
rescheduling due to hospitalization.  Finally, she was 
scheduled for Travel Board hearing on March 1999; however, 
she again requested that that hearing be rescheduled.

The regulations governing the re-scheduling of Travel Board 
hearings require that any request for a change in hearing 
date must be made at least 2 weeks prior to the hearing and, 
then, only if there is a showing of good cause for the 
requested change.  38 C.F.R. § 20.704(c) (1999).  In this 
case, the veteran did not request a change in her March 1999 
hearing within the applicable time limitations.  It was 
scheduled for March 22, 1999; she requested a change in date 
on March 18, 1999.  Since she did not request a change in the 
hearing date in a timely manner and failed to appear for the 
scheduled hearing, her request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(c)  (1999)

This case was originally before the Board in August 1997, at 
which time it remanded the case back to the RO for additional 
development.  The Board notes that claims by the veteran 
seeking entitlement to service connection for a skin disorder 
were previously denied by the RO in rating decisions dated 
July 1979, June 1982, and June 1990.  These prior denials 
were not appealed by the veteran.  As such, in regard to her 
current claim, she was required to furnish new and material 
evidence to reopen the claim for service connection for a 
skin disorder.  See 38 C.F.R. §§ 20.302, 20.1103, 20.1105  
(1999).  According to the RO's April 1993 decision and the 
Board's August 1997 remand, new and material evidence was 
submitted and the claim was reopened.  Therefore, the claim 
of service connection for a skin disorder is being considered 
on a de novo basis.


FINDING OF FACT

The claim of service connection for a skin disorder is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  For some factual issues, such as the occurrence of 
an injury, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnosis, competent 
medical evidence is required to satisfy the second element.  
Grottveit v. Brown,  5 Vet. App. 91, 92-93  (1993).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.307, 3.309  
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id; 
see Savage v. Gober, 10 Vet. App. 488  (1997); McManaway v. 
West, 13 Vet. App. 60, 66  (1999)  ("[a] well-grounded 
continuity-of-symptomatology claim generally requires medical 
evidence of a nexus between the continuous symptomatology and 
the current claimed condition.").

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for a skin disorder is not well 
grounded.

The Board finds that the claims file contains competent 
evidence of a current skin condition for purposes of a well 
grounded claim.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 
at 506.  The most recent VA outpatient records are dated from 
February 1995 to February 1997.  They include an August 1996 
physician's note indicating that the veteran was seen for a 
return visit at the dermatology clinic.  She was provided 
prescription skin medications.  Prior to that visit, the 
veteran was seen for dermatology consultation in February 
1996.  The record of that evaluation indicates that she had a 
rash on her face that "comes and goes."  It represented 
acne-like bumps on her cheeks with a red coloration.  The 
veteran related the rash to Benzene exposure approximately 25 
years prior.  After physical examination, clinical assessment 
was that she had acne rosacea, eczematous dermatitis of the 
legs, and skin tags.

The Board also finds competent evidence of an inservice 
"disease or injury."  Id.; 38 C.F.R. § 3.303  (1999).  
Specifically, the veteran's service medical records show that 
she had no noted skin conditions at the time of her entry in 
service, according to a July 1969 induction medical 
examination report.  However, she was seen on multiple 
occasions for a generalized skin rash in June 1970, according 
to service outpatient notes.  These were papular and 
symmetrical and involved mainly her trunk region.  Impression 
was "pityriasis rosea vs. allergic eruption."  One of the 
June 1970 notes indicates that the onset of the rash was 
after the veteran had taken Benadryl and used a new Phase III 
soap.  The veteran's April 1971 separation medical 
examination report does not note any skin conditions; 
however, the associated report of medical history remarks 
that she had or had had a skin disease of unknown etiology.

However, the claims file does not contain medical evidence 
suggesting that the veteran's skin disorder in service was 
chronic, and there is no competent evidence reflecting a 
continuity of treatment since service or a nexus between 
current skin disability and service.  The service medical 
records reflecting the presence of skin problems suggested 
that they were acute, possibly allergy-based.  There were no 
skin problems noted on the separation medical examination 
report.  The initial findings of skin problems following 
service were in an April 1976 VA outpatient note showing 
treatment for an allergic skin eruption due to use of bubble 
bath.  A January 1978 VA outpatient record shows that the 
veteran had numerous allergies.  A March 1978 private 
physician's certificate shows treatment for impetigo.  A May 
1978 VA record indicates that she had dermatitis due to 
steroid acne.  A March 1979 VA record shows diagnoses of 
scabies and impetigo.  Subsequently dated VA records reflect 
treatment for skin problems variously classified.  This 
evidence does not tend to show that the skin problems in 
service were chronic, and fails to demonstrate continuity of 
symptomatology of a skin disability from service to the 
initial findings of skin problems several years following 
service.  Finally, there is no competent evidence of a nexus 
between current skin disability and service.  Caluza v. 
Brown, 7 Vet. App. at 506; 38 C.F.R. § 3.303(b)  (1999).

The appellant's claim rests on her assertions that her skin 
disability is related to service.  However, the appellant, as 
a lay person without medical knowledge is not competent to 
offer opinions or to make such conclusions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because the appellant has not submitted evidence 
of an etiological relationship between her skin disability 
and 

service, the Board finds that the appellant has not met her 
initial burden of presenting evidence of a well-grounded 
claim.  Therefore, the claim must be denied. 38 U.S.C.A. § 
5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of her 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where her claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).  
The appellant has not suggested that additional evidence is 
available to well ground her claim and the facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

The claim of service connection for a skin disorder is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

